Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 18, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151998(63)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  In re Estate of CLIFFMAN                                                                                  Joan L. Larsen,
  _________________________________________                                                                           Justices


  PHILLIP CARTER, ELMER CARTER, DAVID
  CARTER, and DOUG CARTER,
            Appellants,
                                                                    SC: 151998
  v                                                                 COA: 321174
                                                                    Allegan Probate Ct:
                                                                       13-058358-DE
  RICHARD D. PERSINGER, Personal
  Representative of the Estate of GORDON JOHN
  CLIFFMAN, BETTY WOODWYK, and
  VIRGINIA WILSON,
               Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion of appellants to file a one-page statement
  of supplemental authority is GRANTED. The supplemental authority submitted on May
  11, 2016, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 18, 2016
                                                                               Clerk